MEMORANDUM **
Miguel Angel Bahena and his wife, Maria Cruz Bahena, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction over petitioners’ sole contention that the IJ erred by concluding that their removal would not cause exceptional and extremely unusual hardship to their United States citizen daughter. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We deny petitioners’ request to remand their case to the IJ to be held in abeyance pending resolution of their son’s application for adjustment of status without prejudice to any motion to reopen regarding this issue that may be pending before the BIA.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.